UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-1064



In Re: ERMA J. ISTVAN,

                                                          Petitioner.




       On Petition for Writ of Mandamus.    (CA-99-2304-PJM)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Erma J. Istvan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Erma J. Istvan filed a petition for writ of mandamus, writ of

prohibition, and mandatory permanent injunction seeking an order

directing the district court to prohibit a civil action pending

against her in the Circuit Court of Montgomery County, Maryland.

Federal courts have no general power to compel action by state

courts.    See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988);

Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587

(4th Cir. 1969).   Accordingly, we deny the petition.   We deny the

request for stay of state court proceedings, the motion for an

injunction to vacate three state court orders, and the motion for

costs and attorney’s fees.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                 2